EXHIBIT IMMEDIATE RELEASE July 10, 2008 QUAINT OAK BANCORP, INC. DECLARES QUARTERLY CASH DIVIDEND Southampton, PA – Quaint Oak Bancorp, Inc. (OTCBB: QNTO) (the "Company"), the holding company for Quaint Oak Bank (the "Bank"), announced today that its Board of Directors at their meeting on July 9, 2008 declared a quarterly cash dividend of $.025 per share on the common stock of the Company payable on August 12, 2008 to the shareholders of record at the close of business on July 23, Quaint Oak Bancorp, Inc. is a community-based, savings and loan holding company providing consumer and commercial banking services through its wholly-owned subsidiary, Quaint Oak Bank, headquartered in <?xml:namespace prefix st1 ns
